Citation Nr: 0333005	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from October 1977 to 
October 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the RO which denied the claim of service 
connection for residuals of a right knee injury.  

The veteran was scheduled for a February 2003 Board hearing 
in Washington, DC, but was unable to attend due to his 
continued incarceration.  


REMAND

The veteran and his representative contend, in essence, that 
he has residuals of a right knee injury which was incurred in 
service and that he has been receiving ongoing treatment 
since his discharge.  

The Board observes that the veteran is currently incarcerated 
at Taylor Correctional Institution in Perry, Florida.  In 
keeping with VA's duty to assist, the Board finds that the 
veteran is entitled to the same care and consideration given 
to nonincarcerated veterans and, thus, is entitled to a VA 
examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
The RO should schedule the veteran for a VA examination to 
determine whether he currently has any residuals of a right 
knee injury which was incurred in service.  Additionally, the 
RO should obtain any treatment reports from Taylor 
Correctional Institution.  

A review of the records reveals service medical records from 
October 1977 to October 1981 and examination reports from the 
State of Florida Department of Corrections dated September 
1987 to March 1991.  

In a June 2001 letter, the veteran stated that he is taking 
medication prescribed by Dr. Maxim Velasco at the Mayo 
Correctional Institution.  The Board observes that the record 
does not contain treatment reports from the above physician.  
The RO should attempt to obtain these records and associate 
them with the claims file.  

In an October 2001 notice of disagreement, the veteran stated 
that he is still getting treatment for his right knee injury 
at the Mayo Correctional Institution.  The Board notes that 
treatment reports from the above institution are not of 
record.  The veteran also stated that he has been treated at 
the State of Florida Department of Corrections from September 
1987 through 2001.  As noted above, the Board observes that 
only records dated September 1987 to March 1991 from the 
Florida Department of Corrections are of record.  The RO 
should attempt to obtain these records and associate them 
with the claims file.  

In a September 2002 letter, the veteran stated that he has 
been treated at VA facilities in Lake City, Florida, and 
Atlanta, Georgia.  The Board observes that treatment reports 
from the above VA facilities are not of record.  The Board 
finds that in order to fulfill its duty to assist, the RO 
must obtain these VA records because they are constructively 
of record and may contain information vital to the veteran's 
claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, during the course of this appeal, the veteran 
has not been afforded a VA examination to determine the 
nature, extent and etiology of his right knee condition.  In 
this regard, the record shows that the veteran was seen on 
several occasions during service for complaints of right knee 
problems, and he reports having chronic right knee symptoms 
since his period of active duty.  As such, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
2002)), the examiner must comment on the likelihood that he 
currently has a right knee disability that is related to or 
had its onset during service.  See Charles v Principi, 16 
Vet. App. 370, 374-75 (2002) (the Court held that the veteran 
is competent to report that he has experienced a continuity 
of symptomatology).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for residuals of a 
right knee injury since his discharge 
from active military service in 1981 to 
the present date.  Obtain records from 
each health care provider the veteran 
identifies that are not already of 
record.  In particular, the RO should 
obtain records from the Mayo Correctional 
Institution, including treatment reports 
by Dr. Velasco, since the veteran's 
discharge in 1981 and records from the 
State of Florida Department of 
Corrections from March 1991 to the 
present.  The RO should also obtain VA 
medical records from the Lake City, 
Florida, and Atlanta, Georgia, facilities 
and the veteran's separation examination 
report, as well as those from Taylor 
Correctional Institution in Perry, 
Florida.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of any right 
knee disorder found.  If a right knee 
disorder is found, the examiner, based on 
examination findings, historical records, 
and medical principles, should give a 
medical opinion, with full rationale, as 
to whether the veteran's current right 
knee disorder is related to his in-
service injury.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report.

3.  The RO should send the veteran and 
his representative a letter that meets 
all VCAA notice obligations in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002), and 
any other applicable legal precedent.  
Among other things, the veteran should be 
informed of the evidence necessary to 
substantiate his claim of service 
connection for residuals of a right knee 
injury.  The letter should also inform 
the veteran of which portion of the 
information and evidence, if any, is to 
be provided by him and which portion, if 
any, VA will attempt to obtain on his 
behalf.  The veteran should also be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

4.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


